EXHIBIT 10.10

 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement ("Agreement") is made effective as of ________,
2006, and is entered into by and between SONOMAWEST HOLDINGS, INC., a Delaware
corporation (the "Company"), and ____________________________________
("Indemnitee").
 
RECITALS
 
A.    The Company and Indemnitee recognize the increasing difficulty in
obtaining directors' and officers' liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.
 
B.    The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.
 
C.    Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection.
 
D.    The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers and directors of the
Company and to indemnify its officers and directors so as to provide them with
the maximum protection permitted by law.
 
AGREEMENT
 
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
1.    INDEMNIFICATION.
 
(a)    Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party, or is threatened to be made a party to or witness
or other participant in, any threatened, pending or completed action or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) (other than a proceeding by or in the right of the Company) by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or any subsidiary of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys' fees,
disbursements and retainers, accounting and witness fees, travel and disposition
costs, expenses of investigations, judicial or administrative proceedings or
appeals), judgments, fines, penalties, excise taxes under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such proceeding unless the Company shall
establish, in accordance with the procedures described in Section 2(c) of this
Agreement, that Indemnitee did not act in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe Indemnitee's conduct was unlawful. The termination of any proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that (i) Indemnitee
did not act in good faith and in a manner which Indemnitee reasonably believed
to be in, or not opposed to, the best interests of the Company, or (ii) with
respect to any criminal proceeding, Indemnitee had no reasonable cause to
believe that Indemnitee's conduct was unlawful.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Proceedings By or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor by reason of the
fact that Indemnitee is or was a director, officer, employee or agent of the
Company, or any subsidiary of the Company, by reason of any action or inaction
on the part of Indemnitee while an officer or director or by reason of the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including, without limitation,
attorneys' fees) and, to the fullest extent permitted by law, amounts paid in
settlement, in each case to the extent actually and reasonably incurred by
Indemnitee, in connection with the defense or settlement of such proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and its stockholders,
except that no indemnification shall be made in respect of any proceeding,
claim, issue or matter as to which Indemnitee shall have been finally
adjudicated by court order or judgment to be liable to the Company in the
performance of Indemnitee's duty to the Company and its stockholders, unless and
only to the extent that the court in which such proceeding is or was pending
shall determine upon application that, in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for expenses and
then only to the extent that the court shall determine.
 
2.    Expenses: Indemnification Procedure.
 
(a)    Advancement of Expenses. The Company shall advance all expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any proceeding referenced in Section 1(a) or (b) hereof (but not
amounts actually paid in settlement of any such proceeding). Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. The advances to be made hereunder shall be
paid by the Company to Indemnitee within twenty (20) days following delivery of
a written request therefor by Indemnitee to the Company and documentation
reasonably evidencing the expenses for which reimbursement is requested. The
parties agree that for the purposes of any expense advance for which Indemnitee
has made written demand to the Company in accordance with this Agreement, all
expenses included in such expense advance that are certified in good faith by
affidavit of Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)    Notice. Indemnitee shall give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Notice to the Company shall be directed
to the Chief Executive Officer of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). Notice shall be deemed received three
business days after the date postmarked if sent by domestic certified or
registered mail, properly addressed; otherwise notice shall be deemed received
when such notice shall actually be received by the Company. The omission to so
notify the Company will not relieve the Company from any liability which it may
have under this Agreement or otherwise. In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.
 
(c)    Procedure; Determination of Right to Indemnification.
 
(i)    Any indemnification provided for in Section 1 and this Section 2 shall be
made no later than forty-five (45) days after receipt of the written request of
Indemnitee, accompanied by substantiating documentation, unless a determination
is made within such 45-day period by (i) the Board of Directors by a majority
vote of a quorum consisting of directors who are or were not parties such
proceeding, or (ii) independent legal counsel in a written opinion (which
counsel shall be appointed if such quorum is not obtainable), that Indemnitee
has not met the relevant standards for indemnification set forth herein. If a
claim under this Agreement, under any statute, or under any provision of the
Company's certificate of incorporation or By-laws providing for indemnification,
is not paid in full by the Company within forty-five (45) days after a written
request for payment thereof has first been received by the Company, Indemnitee
may, but need not, at any time thereafter bring an action against the Company to
recover the unpaid amount of the claim and, subject to Section 12 of this
Agreement, Indemnitee shall also be entitled to be paid for the expenses
(including, without limitation, attorneys' fees) of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any proceeding in advance of its
final disposition) that Indemnitee has not met the standards of conduct which
make it permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed, but the burden of proving such defense by clear and
convincing evidence shall be on the Company.
 
(ii)    It is the parties' intention that if the Company contests Indemnitee's
right to indemnification, the question of Indemnitee's right to indemnification
shall be resolved as provided in subparagraph (iv) below, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.
 
(iii)    To the extent that the Indemnitee has been successful on the merits in
defense of any proceeding referred to in Section 1(a) or 1(b) above or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses actually and reasonably incurred by Indemnitee in connection
therewith.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)    In the event that subparagraph (iii) above is inapplicable, or does not
apply to the entire proceeding, the Company shall nonetheless indemnify the
Indemnitee (unless applicable law expressly requires a different procedure)
unless the Company shall prove by clear and convincing evidence to the forum
selected as provided in subparagraph (v) below that the Indemnitee has not met
the applicable standard of conduct required to entitle the Indemnitee to such
indemnification.
 
(v)    The Indemnitee shall be entitled to select the forum in which the
validity of the Company’s claim under subparagraph (iv) above that the
Indemnitee is not entitled to indemnification will be heard from among the
following, except that the Indemnitee can select a forum consisting of the
stockholders of the Company only with the approval of the Company:
 
(A)    a quorum consisting of directors who are not parties to the proceeding
for which indemnification is being sought;
 
(B)    independent legal counsel, which shall render a conclusion in a written
legal opinion;
 
(C)    the stockholders of the Company; or
 
(D)    the court having jurisdiction of the subject matter of the proceeding and
the parties.
 
For purposes of the above, “independent legal counsel” shall mean a reputable
law firm with experience in the general subject matter of this Agreement, or a
member of such a firm, mutually agreed upon by the Company and Indemnitee, that
neither is presently nor in the past three (3) years has been retained to
represent: (i) the Company or any of its subsidiaries or affiliates, or
Indemnitee or any corporation or which Indemnitee was or is a director, officer,
employee or agent, or any subsidiary or affiliate of such a corporation, in any
material matter, or (ii) any other party to the claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
legal counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement. As soon as
practicable, and in no event later than thirty (30) days after the forum has
been selected pursuant to this subparagraph (v), the Company shall, at its own
expense, submit to the selected forum its claim that the Indemnitee is not
entitled to indemnification, and the Company shall act in the utmost good faith
to assure the Indemnitee a complete opportunity to defend against such claim. If
the forum selected in accordance with this subparagraph (v) is independent legal
counsel, the Company agrees to pay the reasonable fees of the independent legal
counsel and to indemnify fully such counsel against any and all expenses
(including legal fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. If the forum
selected in accordance with this subparagraph (v) is not a court, then after the
final decision of such forum is rendered, the Company or Indemnitee shall have
the right to apply to a court with jurisdiction over the parties and subject
matter, or the court in which the proceeding giving rise to the Indemnitee’s
claim for indemnification is or was pending, for the purpose of appealing the
decision of such forum, provided that such right is exercised within sixty (60)
days after the final decision of such forum is rendered. If the forum selected
in accordance with this subparagraph is a court, then the rights of the Company
or Indemnitee to appeal any decision of such court shall be governed by the
applicable laws and rules governing appeals of the decision of such court.
Notwithstanding any other provision in this Agreement, the Company shall
indemnify the Indemnitee against all expenses reasonably incurred by Indemnitee
in connection with any hearing or proceeding under this subparagraph (v)
involving Indemnitee and against all expenses reasonably incurred by Indemnitee
involving the interpretation or enforcement of the rights of Indemnitee under
this Agreement unless a court of competent jurisdiction finds that each of the
material claims and/or defenses of Indemnitee in any such proceeding was
frivolous or not made in good faith.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)    Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such proceeding in accordance with the terms
of such policies.
 
(e)    Selection of Counsel. If the Company shall be obligated under Section
2(a) hereof to pay the expenses of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel selected by the Company and approved by Indemnitee,
which approval shall not be unreasonably withheld, upon the delivery to
Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee’s counsel in any such proceeding at Indemnitee's
expense; (ii) Indemnitee shall have the right to employ Indemnitee’s own counsel
in connection with any such proceeding, upon the Company’s approval at the
expense of the Company if such counsel serves only in a review, observer, advice
and counseling capacity and does not otherwise materially control or participate
in the defense of such proceeding; and (iii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company. The Company shall not be liable to indemnify Indemnitee
or advance expenses to Indemnitee under this Agreement for any amounts paid in
settlement of any proceeding effected by Indemnitee without the Company’s
written consent, which consent shall not be unreasonably withheld, unless
Indemnitee receives court approval for such settlement or other disposition
where the Company had the opportunity to oppose Indemnitee's request for such
court approval. The Company shall be permitted to settle any proceeding except
that it shall not settle any proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)    Cooperation. If the Company assumes the defense of any claim for which
indemnification is sought under this Agreement, Indemnitee shall furnish such
information regarding Indemnitee, or the proceeding in question, as the Company
may reasonably request and as may be required in connection with the defense or
settlement of such proceeding, and shall cooperate fully with the Company in
every other respect.
 
3.    ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.
 
(a)    Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company's Certificate of
Incorporation or Bylaws or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors,
an officer or other corporate agent, such changes shall be, ipso facto, within
the purview of Indemnitee's rights and Company's obligations, under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
Board of Directors, an officer or other corporate agent, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties' rights and
obligations hereunder.
 
(b)    Nonexclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the Corporation Law of the State of
Delaware, or otherwise, both as to action in Indemnitee's official capacity and
as to action in another capacity while holding such office. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity at the time of any covered
proceeding. If Indemnitee was a party to a written indemnification agreement
with the Company’s predecessor entity, a California corporation, then this
Agreement, rather than the prior agreement, shall govern with respect to any
matters arising after the date of this Agreement.
 
4.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines, penalties or ERISA excise taxes actually or
reasonably incurred by either in the investigation, defense, appeal or
settlement of any civil or criminal proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify each of Indemnitee for
the portion of such expenses, judgments, fines, penalties or ERISA excise taxes
to which Indemnitee is entitled.
 
 
6

--------------------------------------------------------------------------------

 
 
5.    Mutual Acknowledgement. The Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and agents under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.
 
6.    Directors’ and Officers’ Liability Insurance. The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company's
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors' and officers' liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company's directors, if
Indemnitee is a director; or of the Company's officers, if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a subsidiary or parent of the
Company.
 
7.    Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. Each provision of this Agreement, including without limitation,
provisions within a single sentence or clause therein, shall be severable as
provided in this Section 7. If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the full extent permitted by
any applicable portion of this Agreement that shall not have been invalidated,
and the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.
 
8.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)    Unlawful Indemnification. To indemnify Indemnitee for any acts or
omissions or transactions from which a court having jurisdiction in the matter
shall determine that Indemnitee may not be relieved of liability under Delaware
or any other applicable state or federal law. In this respect, the Company and
the Indemnitee have been advised that the Securities and Exchange Commission
takes the position that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)    Claims Initiated by Indemnitee. To indemnify or to advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
Delaware General Corporation Law, but such indemnification or advancement of
expenses may be provided by the Company in specific cases if the Board of
Directors has approved the initiation or bringing of such suit; or
 
(c)    Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee, as the
case may be, in such proceeding was not made in good faith or was frivolous; or
 
(d)    No Duplication of Payments. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, without limitation, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent that Indemnitee has otherwise actually received payment (under any
insurance policy, provision of the Company’s certificate of incorporation,
bylaws or otherwise) of the amounts otherwise payable hereunder; or
 
(e)    Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute or similar provisions of any
federal, state or local law.
 
9.    Construction of Certain Phrases.
 
(a)    For purposes of this Agreement, references to the "Company" shall include
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers and employees or agents, so that if Indemnitee
is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
(b)    For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner "not opposed to the
best interests of the Company" as referred to in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
10.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
11.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including, in the case of the Company, any successor by
merger or similar transaction), and shall inure to the benefit of Indemnitee and
Indemnitee's estate, and each of Indemnitee’s heirs, legal representatives and
assigns.
 
12.    Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof, Indemnitee shall be
entitled to be paid all court costs and expenses, including reasonable
attorneys' fees, incurred by Indemnitee with respect to such action, regardless
of whether Indemnitee is ultimately successful in such action, unless as a part
of such action, a court of competent jurisdiction makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by Indemnitee as a basis for
such action were not made in good faith or were frivolous. In the event of an
action instituted by or in the name of the Company under this Agreement or to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all costs and expenses, including, without limitation,
reasonable attorneys' fees, incurred by Indemnitee in defense of such action
(including, without limitation, with respect to Indemnitee's counterclaims and
cross-claims made in such action), unless as a part of such action the court
makes a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that each of Indemnitee's material defenses to
such action were made in bad faith or were frivolous.
 
13.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing, shall be effective upon receipt, and shall
be delivered by Federal Express or a similar courier, personal delivery,
certified or registered air mail, or by facsimile transmission. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice. Addresses for notice to either party
are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
 
14.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
or California for all purposes in connection with any proceeding which arises
out of or relates to this Agreement and agree that any action instituted under
this Agreement shall be brought only in the state courts of the State of
Delaware or California.
 
15.    Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
 
 
9

--------------------------------------------------------------------------------

 
 
16.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
17.    Continuation of Indemnification. All agreements and obligations of the
Company contained herein shall continue during the period that Indemnitee is a
director, officer or agent of the Company and shall continue thereafter so long
as Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Indemnitee was
serving in the capacity referred to herein.
 
18.    Amendment and Termination. Subject to Section 17, no amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties hereto.
 
19.    Agreement to Serve. Indemnitee agrees to continue to serve as a director
of the Company and/or the Company’s subsidiaries, as the case may be, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the Bylaws of the Company or any subsidiary of the
Company or until such time as Indemnitee tenders Indemnitee’s resignation in
writing. Nothing contained in this Agreement is intended to create in Indemnitee
any right to continued employment or service as a director.
 
20.    Subject Matter and Parties. The intended purpose of this Agreement is to
provide for indemnification and advancement of expenses, and this Agreement is
not intended to affect any other aspect of any relationship between the
Indemnitee and the Company and is not intended to and shall not create any
rights in any person as a third party beneficiary hereunder.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 
SONOMAWEST HOLDINGS, INC.
 
 

--------------------------------------------------------------------------------

By:
 
Title:

--------------------------------------------------------------------------------

Address:   2064 Highway 116 North
                   Sebastopol, CA 95472
 
AGREED TO AND ACCEPTED:
 
INDEMNITEE:
 

--------------------------------------------------------------------------------

(Signature)
 

--------------------------------------------------------------------------------

(Name)
 

--------------------------------------------------------------------------------

(Address)
 

 
 
11

--------------------------------------------------------------------------------

 